DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This is a non-final office action.
	The application is not in condition for allowance.
The previous art rejections are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0020278 to Schmidt (of record).
	Regarding claims 1-4 and 6-10, Schmidt teaches a battery (Figs. 7, 8) comprising
a plurality of first units 510 each including a first electrode current collector 512 and a first electrode active material layer 514 provided on each of opposite surfaces of the first electrode current collector (¶0060)
a plurality of second units 520 including a second electrode current collector 522 and a second electrode active material layer 524 provided on each of opposite surfaces of the second electrode current collector, wherein first units of the plurality of first units and second units of the plurality of second units are alternately stacked with one another 
a plurality of electrolyte layers 530, wherein an electrolyte layer 530 of the plurality of electrolyte layers is disposed between a corresponding first unit 510 among the plurality of first units and a corresponding second unit 520 among the plurality of second units.
In the embodiment of the battery of Figs. 7 and 8, the area of each of the first electrode active material layers 514 of the first units 510 is less than an area of the second units 520 and electrolyte layers 530 (¶0061). Therefore each electrolyte layer of the plurality of solid electrolyte layers has an area larger than each of the first units (specifically the area of the electrolyte layer 530 is larger than the area of the active material layers 514) and equal to each of the second units. 
Alternatively, in another illustrated embodiment that would be at once envisaged by a skilled artisan, each electrolyte layer (analogous element 830 of Fig. 12) of the plurality of electrolyte layers has an area larger than each of the first units (analogous element 810) and equal to each of the second units (analogous element 820) (¶0069, 0070). A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015), MPEP §2131.02.III.
In an embodiment that would be at once envisaged by a skilled artisan, each electrolyte layer of the plurality of electrolyte layers is a solid electrolyte layer (¶0039, 0041, 0042). As such, Schmidt teaches an all-solid state battery.
Schmidt teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the thickness of the solid electrolyte layer to optimize the flow of lithium ions (¶0043), and that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the distance between edges of the solid electrolyte layer and the first and second units in order to optimize the usage of materials (¶0059, 0069, 0070). While Schmidt does not specifically teach the claimed relationships of Equation 1 or Equation 2, the ranges of those relationships are rendered obvious due to the optimization processes discussed. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 2, modified-Schmidt teaches the limitations of claim 1. In another embodiment taught by Schmidt, the area of each electrolyte layer (analogous element 1030 of Fig. 15) is larger than the area of the first electrode active material layers (1014) of the first units (1010), and the area of the first electrode active material layers is equal to the area of the corresponding second unit (1020) (¶0072). Therefore a skilled artisan would at once envisage an embodiment in which each solid electrolyte layer of the plurality of solid electrolyte layers has an area larger than each of the first units (specifically larger than the first active material layers of the first units) and larger than each of the second units, wherein the corresponding first unit has an area equal to the corresponding second unit.
Per claim 3, modified-Schmidt teaches the limitations of claim 1. One of the corresponding first unit 510 and second unit 520 is seated on one surface of the solid electrolyte layer 530, and a remaining one of the corresponding first unit and second unit which is different from the one seated on the one surface is seated on an opposite surface of the solid electrolyte layer such that the first electrode active material layer 514 and the second electrode active material layer 524 are stacked to contact with the solid electrolyte layer (Fig. 7, Ibid.).
Per claim 4, modified-Schmidt teaches the limitations of claim 1. A central portion of the solid electrolyte layer (830 of Fig. 12) has an area larger than the corresponding first unit (810) (Ibid.).
Per claim 6, modified-Schmidt teaches the limitations of claim 1. Schmidt teaches a range of thickness (y) of the solid electrolyte layer that is encompassed by the claimed range (¶0043).
Per claims 7 and 8, modified-Schmidt teaches the limitations of claim 1. The claimed range of the distance (x1) between an edge of the solid electrolyte layer (830 of Fig. 12, coincident with edge of second unit 820) and an edge of the corresponding first unit (810) significantly overlaps with the range taught by Schmidt (¶0070). The examiner understands Schmidt to render the claimed range obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
The edge of the solid electrolyte layer (830) and the edge of the corresponding first unit (810) are parallel to each other, and the edge of the solid electrolyte layer and the edge of the corresponding second unit (820) are parallel to each other (Ibid.).
Per claim 9, modified-Schmidt teaches the limitations of claim 1. The first electrode current collector 512 of the corresponding first unit is disposed between a pair of first electrode active material layers 514 of the corresponding first unit (Fig. 7, ¶0048, 0049). While Schmidt does not specifically teach a thickness of the first electrode current collector, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary such thickness in order to optimize the current carrying capabilities of that element.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Per claim 10, modified-Schmidt teaches the limitations of claim 1. The second electrode current collector 522 of the corresponding second unit is disposed between a pair of second electrode active material layers 524 of the corresponding second unit (Fig. 7, ¶0044, 0045). While Schmidt does not specifically teach a thickness of the second electrode current collector, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary such thickness in order to optimize the current carrying capabilities of that element.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as applied to claim 1 above, and further in view of US PGPub 2012/0308861 to Xing (of record).
Regarding claim 11, modified-Schmidt teaches the limitations of claim 1. Schmidt teaches that the first electrode active material layer of the corresponding first unit should have a thickness of between 0.1 micrometers to 3,000 micrometers (¶0057). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
While Schmidt does not disclose a composite density or loading level, Xing teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to expect suitable performance from such a layer with a composite density between 1 g/cc and 3 g/cc, and a loading level between 10 mg/cm2 and 40 mg/cm2 (¶0051). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
While the references do not recite a particular brightness index, it is expected that the second electrode active material will necessarily have the claimed property because it has the same structure. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as applied to claim 1 above, and further in view of US PGPub 2016/0164100 to Yeou (of record).
Regarding claim 12, modified-Schmidt teaches the limitations of claim 1. Schmidt teaches that the second electrode active material layer of the corresponding second unit should have a thickness of between 0.1 micrometers to 3,000 micrometers (¶0047). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
While Schmidt does not disclose a composite density or loading level, Yeou teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to optimize the loading level of such an active material layer in order to optimize energy density (Table 1, ¶0059, 0125), and to optimize the composite density of such a layer in order to optimize energy density (¶0060). 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
While the references do not recite a particular brightness index, it is expected that the second electrode active material will necessarily have the claimed property because it has the same structure. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive. Applicant argues at the top of p. 9 of the Remarks that Schmidt does not teach optimization of the claimed parameter, as the size and positioning of solid electrolyte edges is not described as being critical. However, a skilled artisan would understand that the positioning and size of the solid electrolyte layer(s) necessarily follows a change in size of the analogous first and second units, and are additionally independently optimized to limit shorting (¶0010). While Schmidt does not specifically teach the claimed parameter, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues that the claimed parameters being in the claimed range produces unexpected results. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). MPEP §716.02(d).
The examiner notes that Equation 1 and Equation 2 describe a parameter x1y and x2y, respectively, that can vary over nearly five orders of magnitude. The evidence shown in Fig. 6B shows a single result of a battery, and the disclosure does not describe the actual value of log(x1y)/log(x2y). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP §716.02(d). Therefore the evidence is not sufficient to overcome the reasoning of prima facie obviousness presented above.
Further, if other parameters, such as the distances and thickness described in paragraph [0089], are also presumed to be fulfilled by the evidence, the evidence is still not commensurate with the claims. No claim includes the requirement of a specific range of solid electrolyte layer thickness and a specific range of x1/x2. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726


/ERIC R SMITH/Primary Examiner, Art Unit 1726